DETAILED ACTION
This office action is in response to the amendment filed 2/4/2021.  As directed by the amendment, claims 1, 13, and 30 have been amended and no claims have been cancelled or newly added.  Thus, claims 1-20 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sound detection elements” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For examination purposes, “sound detection elements” in claim 15 have been interpreted to be a “microphone and/or stethoscope” (paragraph 41, lines 2-3), “chest oscillation means” in claim 20 have been interpreted to be a “chest wall oscillator (2) (e.g. an HFCWO device)” (paragraph 28, line 3), “sound detection means” in claim 20 have been interpreted to be a sound detector, like a “microphone and/or stethoscope” (paragraph 41, lines 2-3), “control means” in claim 20 have been interpreted to be “controller 4” (paragraph 28, line 3) and/or “remote controller 10” (paragraph 28, line 4), and “processing means” in claim 20 have been interpreted to be “one or more processors (e.g. central processing unit (CPU) 40)” (paragraph 53, lines 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 10-11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huster et al (2008/0000477) in view of Murphy (2002/0173642).
Regarding claim 1, Huster discloses a wearable device configured to oscillate a chest of a user (high frequency chest wall oscillation (HFCWO) system), comprising: a chest wall oscillator (114) (bladder) configured to be mounted on the chest of the user (mounted on vest (106) which is configured to overlie a chest of a user) (para [0080]) and to oscillate the chest of the user in a therapy session (air pulse generator (120) configured to generate HFCWO air pulses) (para [0081]); a sound detector (366) (electric stethoscope) configured to detect sound from the chest of the user (a stethoscope is a device that is configured to detect chest sounds from a user) (para [0115]) and to output signals corresponding to the sound (stethoscope is part of an assessment system, which provides data for determining the efficacy of the HFCWO therapy system) (para [0115]); and a controller (318) configured to receive the output signals from the sound detector (366) (electronic stethoscope (366) connected to input port (362, 364) (para [0125]), and sensor data provides sensor data to the controller (318) (para [0151]),  the controller (318) being configured to: characterize the output signals of the sound detector (366) (sound detector (366) is a component of an assessment system) (para [0115]) and determine, based on the output signals of the sound detector (366), an efficacy of the therapy session (data from sound detector is used for determining the efficacy of the HFCWO therapy system (para [0115]), and a patient lung assessment may be made periodically during the HFCWO therapy regimen to evaluate a patient’s progress) (para [0132]); and generate control output signals based upon determination of the efficacy, the control output signals of the controller (318) being communicated to the chest wall oscillator to control one or more of a frequency of oscillations, an intensity of oscillations, and a duration of the therapy session (a patient lung assessment may be made to determine optimum settings for a particular HFCWO therapy session, optimum settings may include a frequency of oscillations (a frequency of air pulses applied to the vest), an intensity of oscillations (bias line pressure), and a duration of the therapy session (duration of HFCWO therapy), an and a lung assessment may be made periodically during a treatment session (para [0132])
Huster does not disclose the controller being configured to: characterize the output signals of the sound detector as one or more adventitious lung sounds.
However, Murphy teaches in fig 1 teaches a body sound detection system including a controller (110) (computer) being configured to characterize the output signals of a sound detector (102) (microphones) as adventitious lung sounds (computer (110) includes adventitious sound detection program (203), that parses through the data recorded by the microphones to identify adventitious sounds, such as crackles) (para [0076]), wherein the adventitious lung sounds are used to provide a diagnosis of various pulmonary conditions or diseases, such as asthma, COPD, and IPF (para [0065], Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the controller of Huster to characterize the output signals of the sound detector as one or more adventitious lung sounds as taught by Murphy, in order to identify information related to various pulmonary conditions or diseases to provide a diagnosis (Murphy, para [0065]).  The now-modified Huster’s device is considered to determine an efficacy of the therapy session based on the one or more adventitious lung sounds, as Huster discloses the output of a sound detector (366) used to determine the efficacy of a treatment session (sound detector (366) is component of assessment system which is operable to determine the efficacy of the HFCWO therapy system (para [0115]), Murphy discloses the use of a sound detector (102) to identify adventitious lung sounds for diagnosing respiratory conditions such as asthma and COPD (Murphy, para [0065]), and therefore the lack of adventitious sounds would be an indication of an improvement in therapy and the presence of adventitious would be an indication that the underlying respiratory condition to be treated is still present, and Huster discloses the HFCWO device used to treat respiratory conditions such as asthma and COPD (chronic obstructive pulmonary disease refers to a group of diseases that include emphysema and chronic bronchitis) (Huster, para [0003]) and to control an intensity of oscillations and a frequency of oscillations based on a lung assessment (Huster, para [0132]).
Regarding claim 2, Huster discloses the chest wall oscillator (114) comprises one or more solenoids, actuators, or bladders (inflatable bladders) (para [0080]).  
Regarding claim 3, Huster in fig 31 discloses the chest wall oscillator comprises a plurality of oscillating elements (600) (as shown in fig 31, vest can contain a first chest wall oscillating element comprising a pair upper bladders (600’ 1, 2) controlled by first air pulse module (612), and a second chest wall oscillating element comprising a pair lower bladders (600’’, 3, 4) controlled by second air pulse module (614), each oscillating element of the plurality of oscillating elements (600’, 600’’) (first pair of upper oscillating elements and second pair of lower oscillating elements) being operated individually at one or more of a different frequency or intensity (each module (612, 614) may operate according to different operating parameters such as pressure or frequency and therefore first oscillating element (600’) and second oscillating element (600’’) can be operated individually at a different frequency or incencity) (para [0193]).  
Regarding claim 4, the modified Huster’s references disclose the sound detector (366 of Huster, 102 of Murphy) comprises one or more stethoscopes (Huster, para [0115]) and/or microphones (Murphy, para [0040]).  
Regarding claim 5, modified Huster discloses a sound detector.
Modified Huster does not disclose the sound detector comprises five sound detection elements, the five sound detection elements being positioned to come in contact with a right upper lobe, left upper lobe, right middle lobe, right lower lobe, and left lower lobe, respectively, of the user.  
However, Murphy in fig 1 teaches a body sound detection system including a controller (110) (computer) being configured to characterize the output signals of a sound detector (102) (microphones), wherein the sound detector includes 16 sound detection elements as shown in fig 4, a first and second sound detection element being positioned to come in contact with a right upper lobe, left upper lobe of a user (two sites at the upper back proximate to the top portions of the lungs and as shown in fig 4, a sound detector element is disposed at a left and right side of the body), a third sound detection element being positioned to come in contact with right middle lobe (four sites in the middle back proximate to the mid portion of the lungs, and as shown in fig 4, one microphone is located on a right side of the patient), and a fourth and fifth sound detection element being positioned to come into contact with a right lower lobe, and left lower lobe, respectively, of the user (four sites at the lower back proximate to the bottom portions of the lungs and as shown in fig 4, a sound detector element is disposed at a left and right side of the body) (para [0040], fig 4).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the sound detector to comprise sixteen sound detection elements, with five of the sixteen five sound detection elements being positioned to come in contact with a right upper lobe, left upper lobe, right middle lobe, right lower lobe, and left lower lobe, respectively, of the user as taught by Murphy in order to allow the device to determine the point of origin of adventitious lung sounds (Murphy, para [0097]).  
Regarding claim 6, modified Huster discloses the controller (318) comprises one or more processors (includes memory that may be a memory of a microcontroller integrated circuit chip) (Huster, para [0131]); and the modified Huster’s reference discloses the controller is configured to characterize the output signals of the sound detector as one or more adventitious lung sounds using computer aided lung sound analysis (CALSA) (computer (110) runs various programs to characterize the sound detector signals, including an adventitious sound detection program (203) and automatic localization of adventitious sounds program (205)) (Murphy, para [0049]).  
Regarding claim 10, the modified Huster’s reference discloses the one or more processors are configured to quantify one or more of a number of regions with crackles (point of origin of adventitious sounds may be identified) (para [0097]), or an intensity of crackles (can be characterized as coarse, medium, or fine) (para [0064]).  
Regarding claim 11, modified Huster discloses the controller is further configured to increase one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration, respectively (a patient lung assessment may be made periodically during a HFCWO therapy regimen, and a patient lung assessment may be used to determine optimum settings, including frequency and duration of treatment for the HFCWO therapy for the patient) (Huster, para [0132]), and configured to quantify one or more of a number of regions with crackles (point of origin of adventitious sounds may be identified) (Murphy, para [0097]), or an intensity of crackles (can be characterized as coarse, medium, or fine) (Murphy, para [0064]).  
Modified Huster does not disclose the controller is further configured to increase one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration, respectively, if one or more of the quantified nBC number, 2CD width, duration of crackles, number of regions with crackles, or intensity of crackles is greater than a predetermined threshold.  
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the controller of modified Huster to increase one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration, respectively, if one or more of the quantified number of regions with crackles, or intensity of crackles is greater than a predetermined threshold, as the detection of crackles are used to diagnose respiratory conditions including chronic obstructive pulmonary disease, (COPD, which include asthma or chronic bronchitis), and idiopathic pulmonary fibrosis (IPF) (Murphy, para [0065], Table 1), and data from the assessment system may be used to adjust at least one of the respiratory therapies (Huster, para [0006]), the modified Huster’s device is configured to treat respiratory conditions such as COPD (asthma or chronic bronchitis) and cystic fibrosis (Huster, para [0003]), and therefore, the presence of said respiratory condition during a lung assessment would provide an indication to increase one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration in order to treat said respiratory condition.
Regarding claim 13, Huster discloses a chest wall oscillation system (high frequency chest wall oscillation system) whose ordinary use discloses a method of operation of a chest wall oscillation system, comprising: oscillating, with a chest wall oscillator (114) (bladder) (para [0080]), a chest of a user in a therapy session (air pulse generator (120) configured to generate HFCWO air pulses when in use) (para [0081]); detecting sound at a sound detector (366) (electronic stethoscope) of the chest wall oscillation system (a stethoscope is a device that is configured to detect chest sounds from a user, and the stethoscope is used as part of an assessment system, which provides data for determining the efficacy of the HFCWO therapy system) (para [0115]); determining, based on the output from the sound detector (366), an efficacy of the therapy session (sound detector (366) is a component of an assessment system (para [0115]), and a patient lung assessment may be made periodically during the HFCWO therapy regimen to evaluate a patient’s progress (para [0132])); and controlling, based on the determining, one or more of: a frequency of the chest wall oscillator, an intensity of the chest wall oscillator, and a duration of the therapy session (a patient lung assessment may be made to determine optimum settings for a particular HFCWO therapy session, optimum settings may include a frequency of oscillations (a frequency of air pulses applied to the vest), an intensity of oscillations (bias line pressure), and a duration of the therapy session (duration of HFCWO therapy), an and a lung assessment may be made periodically during a treatment session (para [0132])
Huster does not disclose characterizing the detected sound at one or more processors of the chest wall oscillation system as one or more adventitious lung sounds
However, Murphy teaches in fig 1 teaches a body sound detection system including a controller (110) (computer) being configured to characterize the output signals of a sound detector (102) (microphones) as adventitious lung sounds (computer (110) includes adventitious sound detection program (203), that parses through the data recorded by the microphones to identify adventitious sounds, such as crackles) (para [0076]), wherein the adventitious lung sounds are used to provide a diagnosis of various pulmonary conditions or diseases, such as asthma, COPD, and IPF (para [0065], Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Huster by characterizing the output signals of the sound detector as one or more adventitious lung sounds as taught by Murphy, in order to identify information related to various pulmonary conditions or diseases to provide a diagnosis (Murphy, para [0065]).  The now-modified Huster’s device is considered to determine an efficacy of the therapy session based on the one or more adventitious lung sounds, as Huster discloses the output of a sound detector (366) used to determine the efficacy of a treatment session (sound detector (366) is component of assessment system which is operable to determine the efficacy of the HFCWO therapy system (para [0115]), Murphy discloses the use of a sound detector (102) to identify adventitious lung sounds for diagnosing respiratory conditions such as asthma and COPD (Murphy, para [0065]), and therefore the lack of adventitious sounds would be an indication of an improvement in therapy and the presence of adventitious would be an indication that the underlying respiratory condition to be treated is still present, and Huster discloses the HFCWO device used to treat respiratory conditions such as asthma and COPD (chronic obstructive pulmonary disease refers to a group of diseases that include emphysema and chronic bronchitis) (Huster, para [0003]) and to control an intensity of oscillations and a frequency of oscillations based on a lung assessment (Huster, para [0132]).
Regarding claim 14, Huster discloses the chest wall oscillator (114) comprises one or more solenoids, actuators, or bladders (inflatable bladders) (para [0080]) and in fig 31 discloses the chest wall oscillator comprises a plurality of bladders (600) (as shown in fig 31, vest can contain a first chest wall oscillating element comprising a pair of two upper bladders (600’ 1, 2) controlled by first air pulse module (612), and a second chest wall oscillating element comprising a pair of two lower bladders (600’’, 3, 4) controlled by second air pulse module (614), each oscillating element of the plurality of oscillating elements (600’, 600’’) (first pair of upper oscillating elements and second pair of lower oscillating elements) being operated individually at one or more of a different frequency or intensity (each module (612, 614) may operate according to different operating parameters such as pressure or frequency and therefore first oscillating element (600’) and second oscillating element (600’’) can be operated individually at a different frequency or intensity) (para [0193]).  
Regarding claim 15, modified Huster discloses a sound detector.
Modified Huster does not disclose the sound detector comprises a plurality of sound detection elements, the plurality of sound detection elements detecting the sound from different regions.  
However, Murphy in fig 1 teaches a body sound detection system including a controller (110) (computer) being configured to characterize the output signals of a sound detector (102) (microphones), wherein the sound detector includes 16 sound detection elements as shown in fig 4, the plurality of sound detection elements detecting the sound from different regions (as shown in fig 4, sound detection elements include two sites at the upper back proximate to the top portions of the lungs, four sites in the middle back proximate to the mid portion of the lungs, and four sites at the lower back proximate to the bottom portions of the lungs) (para [0040], fig 4).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the sound detector to comprise a plurality of (sixteen) sound detection elements, the plurality of sound detection elements detecting the sound from different regions as taught by Murphy in order to allow the device to determine the point of origin of adventitious lung sounds (Murphy, para [0097]).  
Regarding claim 18, the modified Huster’s reference discloses the characterizing comprises quantifying one or more of a number of regions with crackles (point of origin of adventitious sounds may be identified) (para [0097]), or an intensity of crackles (can be characterized as coarse, medium, or fine) (para [0064]).  
Regarding claim 19, modified Huster discloses the controller is further configured to increase one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration, respectively (a patient lung assessment may be made periodically during a HFCWO therapy regimen, and a patient lung assessment may be used to determine optimum settings, including frequency and duration of treatment for the HFCWO therapy for the patient) (Huster, para [0132]), and configured to quantify one or more of a number of regions with crackles (point of origin of adventitious sounds may be identified) (Murphy, para [0097]), or an intensity of crackles (can be characterized as coarse, medium, or fine) (Murphy, para [0064]).  
Modified Huster does not disclose the controlling includes increasing one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration, respectively, if one or more of the quantified nBC number, 2CD width, duration of crackles, number of regions with crackles, or intensity of crackles is greater than a predetermined threshold.  
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the controller of the method of modified Huster to configured the controller such that the controlling includes  increasing one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration, respectively, if one or more of the quantified number of regions with crackles, or intensity of crackles is greater than a predetermined threshold, as the detection of crackles are used to diagnose respiratory conditions including chronic obstructive pulmonary disease, (COPD, which include asthma or chronic bronchitis), and idiopathic pulmonary fibrosis (IPF) (Murphy, para [0065], Table 1), and data from the assessment system may be used to adjust at least one of the respiratory therapies (Huster, para [0006]), the modified Huster’s device is configured to treat respiratory conditions such as COPD (asthma or chronic bronchitis) and cystic fibrosis (Huster, para [0003]), and therefore, the presence of said respiratory condition during a lung assessment would provide an indication to increase one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration in order to treat said respiratory condition.
Regarding claim 20, Huster discloses a wearable device configured to oscillate a chest of a user (high frequency chest wall oscillation (HFWCO) system), comprising: chest wall oscillation means (114) (bladder) (para [0080]) for oscillating the chest of the user in a therapy session (air pulse generator (120) configured to generate HFCWO air pulses) (para [0081]); sound detection means (366) (electronic stethoscope) for detecting sound from the chest of the user (a stethoscope is a device that is configured to detect chest sounds from a user) (para [0115]) and outputting signals corresponding to the detected sound stethoscope is part of an assessment system, which provides data for determining the efficacy of the HFCWO therapy system) (para [0115]); control means (318) (controller) for receiving the output signals from the sound detection means (366) (electronic stethoscope (366) connected to input port (362, 364) (para [0125]), and sensor data provides sensor data to the controller (318) (para [0151]), the control means (318) comprising a processing means (includes memory that may be a memory of a microcontroller integrated circuit chip) (Huster, para [0131])  for characterizing the output signals of the sound detection means (sound detection means (366) is a component of an assessment system) (para [0115]), determining based on the output signals of the sound detection means (366) an efficacy of the therapy session (data from sound detector is used for determining the efficacy of the HFCWO therapy system (para [0115]), and generating control output signals based upon determination of the efficacy, the control output signals of the processing means (318) being communicated to the chest wall oscillation means (114) to control one or more of a frequency of oscillations, an intensity of oscillations, and a duration of  the therapy session (a patient lung assessment may be made to determine optimum settings for a particular HFCWO therapy session, optimum settings may include a frequency of oscillations (a frequency of air pulses applied to the vest), an intensity of oscillations (bias line pressure), and a duration of the therapy session (duration of HFCWO therapy), an and a lung assessment may be made periodically during a treatment session (para [0132])
Huster does not disclose the processing means being configured to: characterize the output signals of the sound detector as one or more adventitious lung sounds.
However, Murphy teaches in fig 1 teaches a body sound detection system including a processing means (110) (computer) being configured to characterize the output signals of a sound detector (102) (microphones) as adventitious lung sounds (computer (110) includes adventitious sound detection program (203), that parses through the data recorded by the microphones to identify adventitious sounds, such as crackles) (para [0076]), wherein the adventitious lung sounds are used to provide a diagnosis of various pulmonary conditions or diseases, such as asthma, COPD, and IPF (para [0065], Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the processing means of Huster to characterize the output signals of the sound detector as one or more adventitious lung sounds as taught by Murphy, in order to identify information related to various pulmonary conditions or diseases to provide a diagnosis (Murphy, para [0065]).  The now-modified Huster’s device is considered to determine an efficacy of the therapy session based on the one or more adventitious lung sounds, as Huster discloses the output of a sound detector (366) used to determine the efficacy of a treatment session (sound detector (366) is component of assessment system which is operable to determine the efficacy of the HFCWO therapy system (para [0115]), Murphy discloses the use of a sound detector (102) to identify adventitious lung sounds for diagnosing respiratory conditions such as asthma and COPD (Murphy, para [0065]), and Huster discloses the HFCWO device used to treat respiratory conditions such as asthma and COPD (chronic obstructive pulmonary disease refers to a group of diseases that include emphysema and chronic bronchitis) (Huster, para [0003]).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huster et al and Murphy et al as applied to claim 1 above, and further in view of Freeman et al (10,702,166).
Regarding claim 7, modified Huster discloses a wearable vest (106 of Huster) configured to carry the chest wall oscillator (114 of Huster) (Huster, para [0080]).
Modified Huster does not disclose the wearable vest configured to carry the sound detector. 
However, Freeman in fig 23 teaches a device for respiratory monitoring including  sound detectors (microphones), wherein the microphones integrated into a vest (46) configured to carry the sound detector (microphones) (col 24, ln 24-35)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the wearable vest of modified Huster to be configured to carry the sound detector as taught by Freeman in order to reduce operator error with respect to the placement of the sound detector, as the position of the sound detector is determined by the manufacturer and therefore is standardized (Freeman, col 24, ln 28-31).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huster et al, Murphy et al, and Freeman et al as applied to claim 7 above, and further in view of Chang Guo et al (2013/0289456).
Regarding claim 8, modified Huster discloses a wearable vest (106 of Huster) (Huster, para [0080]).
Modified Huster does not disclose the wearable vest is further configured to carry the controller and a power supply.  
However, Chang Guo teaches an airway clearance device by oscillating a chest of a user (provides high frequency chest wall oscillation therapy) (para [0022]) including a wearable vest (10) (garment shown in fig 1 to be a vest), wherein the wearable vest (10) is configured to carry a chest wall oscillator (14) (inflatable therapy chamber), a controller (22) (processor), an air pressure pulse generator (32) (para [0022]), and a power supply (26) (battery) (para [0023]) using pockets (17a-c) (para [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the vest of modified Huster to be further configured to carry the controller and a power supply, comprising a battery as taught by Chang Guo, as it would be combination of prior art elements according to known methods to integrate the control system and a power supply into the vest to allow the device to be worn freely by the user without requiring the user to be tethered a direct vicinity separate control unit while the device is in use.  See MPEP 2143(I)(A). 
Regarding claim 9, the modified Huster’s reference discloses the power supply is a battery (26 of Chang Guo) (Chang Guo, para [0023]).  
Claims 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huster et al and Murphy et al as applied to claims 1 and 13 above, and further in view of Chang Guo et al.
Regarding claim 12, modified Huster discloses a wearable device. 
Modified Huster does not disclose a remote controller configured to receive another set of output signals from the controller and to control the control output signals of the controller based upon the another set of output signals.  
However, Chang Guo teaches an airway clearance device by oscillating a chest of a user (provides high frequency chest wall oscillation therapy) (para [0022]) including a remote controller (30) (user interface) configured to receive another set of output signals from a controller (22) (processor) (controller (22) communicates with remote controller (30) to receive commands and communicate messages) and to control the control output signals of the controller (22) based upon the another set of output signals (remote controller (30) allows for user inputs and commands including, but not limited to varying frequency and amplitude of actuation of the air pressure pulse generator (32)) (para [0025]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Huster by providing a remote controller configured to receive another set of output signals from the controller and to control the control output signals of the controller based upon the another set of output signals as taught by Chang Guo, as it would be a combination of prior art elements according to known methods to provide a remote controller to allow the device to be more conveniently controlled by a user or caregiver without requiring the user to go to a separate control module to adjust control settings.  See MPEP 2143(I)(A).
Regarding claim 16, modified Huster discloses a method of controlling a chest wall oscillator. 
Modified Huster does not disclose one or more of the detecting of the sound, the characterizing of the detected sound, or the controlling of the chest wall oscillator is powered by a battery.  
However, Chang Guo teaches an airway clearance device by oscillating a chest of a user (provides high frequency chest wall oscillation therapy) (para [0022]) including a wearable vest (10) (garment shown in fig 1 to be a vest), wherein the wearable vest (10) is configured to carry a chest wall oscillator (14) (inflatable therapy chamber), a controller (22) (processor), an air pressure pulse generator (32) (para [0022]), and wherein the controlling of the chest wall oscillator (14) is powered by a battery (26) (battery supplies power to PCB (24) containing controller (22) and air pressure pulse generator (32) (para [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Huster by configuring the vest of modified Huster to be further configured to carry the controller and a battery, wherein the battery is configured to power the controlling of the chest wall oscillator as taught by Chang Guo as it would be combination of prior art elements according to known methods to integrate the control system and a power supply into the vest to allow the device to be worn freely by the user without having to be connected to a separate control unit while the device is in use.  See MPEP 2143(I)(A).  
Regarding claim 17, modified Huster discloses a method of controlling a chest wall oscillator. 
Modified Huster does not disclose the controlling of the chest wall oscillator is partly or entirely performed by a remote controller.  
However, Chang Guo teaches an airway clearance device by oscillating a chest of a user (provides high frequency chest wall oscillation therapy) (para [0022]) including a remote controller (30) (user interface), wherein controlling of the chest wall oscillator is partly or entirely performed by a remote controller (remote controller (30) allows for user inputs and commands including, but not limited to varying frequency and amplitude of actuation of the air pressure pulse generator (32)) (para [0025]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Huster so that controlling of the chest wall oscillator is partly or entirely performed by a remote controller as taught by Chang Guo, as it would be a combination of prior art elements according to known methods to provide a remote controller to allow the device to be more conveniently controlled by a user or caregiver without requiring the user to go to a separate control module to adjust control settings.  See MPEP 2143(I)(A).

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 10-11, 13, 15, 16, and 18-20, see Applicant’s page 10, third full paragraph-page 12, third full paragraph of Applicant’s remarks, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that Huster teaches a HFWCO device including a sound detector (366) (electric stethoscope) configured to detect sound from the chest of the user (a stethoscope is a device that is configured to detect chest sounds from a user) (para [0115]) and is part of an assessment system, which provides data for determining the efficacy of the HFCWO therapy system (para [0115]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785